Title: From Benjamin Franklin to Samuel Cooper, 1 May 1777
From: Franklin, Benjamin
To: Cooper, Samuel


Paris, May 1 1777
It was with great Pleasure I received lately the Letters of my Friends from Boston by Capt. Adams. They were the first that got to hand since I left America. I thank you for your kind Congratulations on my safe Arrival here, and for your good Wishes. I am, as you supposed, treated with great Civility and Respect by all Orders of People; but it gives me still greater Satisfaction to find that our being here is of some Use to our Country. On that head I cannot be more explicit at present.
I rejoice with you in the happy Change of Affairs in America last Winter; I hope the same Train of Success will continue thro’ the Summer. Our Enemies are disappointed in the Number of additional Troops they purposed to send over. What they have been able to muster will not probably recruit their Army to the State it was in the beginning of last Campaign; and ours I hope will be equally numerous, better arm’d and better cloathed than they have been heretofore.
All Europe is on our side of the Question, as far as Applause and good Wishes can carry them. Those who live under arbitrary Power do never the less approve of Liberty, and wish for it. They almost despair of recovering it in Europe; they read the Translations of our separate Colony Constitutions with Rapture, and there are such Numbers every where who talk of Removing to America with their Families and Fortunes as soon as Peace and our Independence shall be established, that tis generally believed we shall have a prodigious Addition of Strength, Wealth and Arts, from the Emigrations of Europe and tis thought that to lessen or prevent such Emigrations, the Tyrannys established there must relax and allow more Liberty to their People. Hence ’Tis a Common Observation here that our Cause is the Cause of all Mankind; and that we are fighting for their Liberty in defending our own. ’Tis a glorious Task assign’d us by Providence; which has I trust given us Spirit and Virtue equal to it, and will at last crown it with Success. I am, ever, my dear Friend, Yours most affectionately
B. Franklin
I hope Messrs. Bowdoin and Quincy with their Families continue well. Pray present my best Respects to them.Dr. Cooper

